NO. 07-02-0070-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                     MAY 10, 2002

                         ______________________________


                        CANDACE SUE BARKER, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 100TH DISTRICT COURT OF DONLEY COUNTY;

                 NO. 2992; HONORABLE DAVID M. MCCOY, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Pursuant to a plea of not guilty, appellant Candace Sue Barker was convicted of

possession of a controlled substance, enhanced, and punishment was imposed at 16

years confinement on December 11, 2001.         No motion for new trial was filed and

appellant’s written notice of appeal was filed on January 25, 2002.
      In a criminal case the time in which to file a written notice of appeal may be

enlarged if, within 15 days after the deadline for doing so, the party files the notice of

appeal in the trial court and a motion complying with Rule 10.5(b) of the Texas Rules of

Appellate Procedure in the appellate court. Tex. R. App. P. 26.3. Appellant filed her

notice of appeal on the last day of the 15-day extension period; however, it was not

accompanied by a motion for extension of time.


      When a notice of appeal, but no motion for extension, is filed within the 15-day

window, this Court does not have jurisdiction to dispose of the purported appeal in any

manner other than by dismissal for want of jurisdiction. Olivo v. State, 918 S.W.2d 519,

523 (Tex.Cr.App. 1996). Additionally, we do not have jurisdiction to invoke Rule 2 in an

effort to obtain jurisdiction of the case. Thus, we cannot create jurisdiction where none

exists. Id; see also Slaton v. State, 981 S.W.2d 208, 209-10 (Tex.Cr.App. 1998).


      Moreover, by letter dated April 24, 2002, this Court notified appellant of the untimely

notice and requested that she show grounds for continuing the appeal. Appellant filed

grounds for continuing the appeal explaining that oral notice of her intent to appeal was

given on December 11, 2001, and that her written notice was filed within 30 days after

judgment was entered on December 28, 2001. The Texas Rules of Appellate Procedure

require a written notice of appeal. Tex. R. App. P. 25.2(b)(1). Thus, an oral notice of

appeal is insufficient to confer jurisdiction on this Court. See Shute v. State, 744 S.W.2d
96, 97 (Tex.Cr.App. 1988). Also, the timetable in which to file a notice of appeal from a

                                             2
criminal conviction commences on the date sentence was imposed, not the date the

judgment was filed. Tex. R. App. P. 26.2(a)(1).


      Accordingly, we dismiss the purported appeal for want of jurisdiction. However,

should appellant desire, she may file a post-conviction writ of habeas corpus returnable

to the Texas Court of Criminal Appeals for consideration of an out-of-time appeal. See

Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2002).




                                                  Don H. Reavis
                                                    Justice


Do not publish.




                                           3